Citation Nr: 0841079	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  02-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's claim 
of entitlement to service connection for major depression.  

Procedural history

The veteran served on active duty in the United States Army 
from April 1972 to June 1977.

The veteran was denied service connection for major 
depression in the above-referenced July 2001 rating decision.  
In February 2002, the veteran initiated an appeal of the July 
2001 rating decision, which was perfected with the timely 
submission of her substantive appeal (VA Form 9) in November 
2002.  

The Board denied the veteran's claim in a March 2004 
decision.  The veteran duly appealed the Board's decision as 
to the issue of entitlement to service connection for a major 
depression to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 2005, counsel for the veteran 
and the Secretary of VA filed a Joint Motion to Vacate and 
Remand.  In an order dated in March 2005, the Court vacated 
and remanded that part of the Board's decision.  

In August 2005, the Board remanded the claim of entitlement 
to service connection for major depression for further 
evidentiary and procedural development.  In March 2006, the 
VA Appeals Management Center (AMC) issued a supplemental 
statement of the case which continued to deny the veteran's 
claim for entitlement to service connection for major 
depression.  

In October 2006, the veteran's attorney submitted additional 
evidence on the veteran's behalf.  In February 2007, a waiver 
of initial RO consideration of such evidence was associated 
with the claims folder.  See 38 C.F.R. § 20.1304 (2006).
In April 2007, the Board issued a decision which denied the 
claim of entitlement to service connection for major 
depression.  The veteran again appealed to the Court.  In 
April 2008, counsel for the veteran and the Secretary of VA 
again filed a Joint Motion for Remand.  An Order of the Court 
dated May 1, 2008 granted the Joint Motion and remanded the 
Board's decision.  The case was subsequently returned to the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In the April 2008 Joint Motion, the parties asserted that the 
Board failed to adequately develop the record with respect to 
the veteran's claim.  Specifically, the parties note VA made 
no effort to obtain records pertaining to a stillborn baby at 
the Air Force Hospital in Wiesbaden Germany on January 9, 
1976.  See the April 2008 Joint Motion, pages 2-3.  These 
records should be obtained.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

Additionally, in its prior August 2005 Remand, the Board 
instructed VA to contact Captain M. and Sergeant D., 
individuals to whom the veteran contends she reported the 
alleged in-service rape.  The parties to the Joint Motion 
assert that such development does not appear to have been 
completed.  See the April 2008 Joint Motion, page 3.  Such 
must be accomplished.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the National 
Personnel Records Center (NPRC) 
and/or any other appropriate 
repository of records, and request 
copies of the veteran's service 
medical records specifically 
pertaining to her hospitalization at 
the Air Force Hospital in Wiesbaden, 
Germany in January 1976.  All efforts 
to obtain such records should be 
documented in the claims folder.

2.  VBA should contact the veteran 
and her attorney and request she 
provide as much information as is 
available and to cooperate in VA's 
efforts to contact her former 
commanding officer, "Captain M.", 
and former supply sergeant, 
"Sergeant D."  in order to obtain 
corroborating statements regarding 
the report of an alleged in-service 
rape in 1972 and regarding any other 
related incidents in support of her 
claim of entitlement to service 
connection for major depression.  All 
efforts to obtain such statements 
should be documented in the claims 
folder.

3.  When the above development has 
been completed, and after having 
accomplished any additional 
evidentiary or procedural development 
which it deems to be necessary, VBA 
should readjudicate the claim.  If 
the claim remains denied, VBA should 
provide the veteran and her attorney 
with a supplemental statement of the 
case and allow an appropriate period 
of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




